DETAILED ACTION
This action is responsive to communications filed 01 February 2021.
Claims 1-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Re-opening Prosecution
In view of the appeal brief filed on 01 February 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KAMAL B DIVECHA/                Supervisory Patent Examiner, Art Unit 2453   


                                                                                                                                                                                     
Response to Arguments
Applicant’s arguments, see Pages 7-12 of Appeal Brief, filed 01 February 2021, with respect to the rejection(s) of claim(s) 1-6, 8-12 and 14-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new newly found prior art reference Doehla et al. (US-20170154635-A1).
Doehla et al. at least discloses and/or teaches selecting a sampling frequency for a first codec from a plurality of sampling frequencies associated with the first codec based on the utilization factor in response to determining the utilization factor, wherein Doehla et al. discloses and/or teaches different sampling rates, e.g. 12.8 kHz for low bit-rates when the available bandwidth of the channel is limited and 16 kHz for higher bit-rates when the channel conditions are better, see [0107].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulin (US-20160072868-A1) in view of DOEHLA et al. (US-20170154635-A1) hereinafter Doehla further in view of JUNG (US-20170330576-A1) hereinafter Jung.
Regarding claim 1, Poulin discloses:
A method performed by a network component that facilitates a communication session set-up process among endpoints in a communication network ([0025] [FIG. 2] NC 106 comprising codec selector 204, transceiver 202, processor 206), the method comprising:
during the communication session set-up process, determining a utilization factor of the network component ([0050] [FIG. 5] [0036] see item 504 (determine utilization of an internal resource) e.g. a percentage);
([0052-0053] [FIG. 5] [0011] see items 510, 512 (prioritizing the codecs listed as available to each endpoint in order of impact on the selected internal resource, performed after step 504), further (determine a codec pair from prioritized lists based at least in part on a utilization of the internal resource), wherein a codec pair comprises a first codec from among the first plurality of codecs and a second codec from among a second plurality of codecs identified as available at the second endpoint); 
negotiating use of the first codec with a first endpoint and negotiating use of a second codec with a second endpoint ([0028] [0054-0055] [FIG. 5] transmit an indication of the selected codecs to each endpoint for acknowledgement of the codec selections; further see items 514, 518 (send call initiation request with indication of selected codec list for second endpoint and first endpoint for acceptance/acknowledgement), i.e. for acceptance or rejection, wherein accepting or rejecting a call initiation request comprising selected codecs for each of the endpoints is equated to negotiating the use of the first and second codecs with their respective endpoints); and 
transcoding a media stream of a communication session between the first endpoint and the second endpoint according to the first codec and the second codec ([0058] [FIG. 5] [0020] see item 522 (transcode call streams between the first and second endpoints); wherein transcoding may refer to a conversion between different transmission and/or coding types for a call, e.g. first codec and second codec in the codec pair).  
Poulin does not explicitly disclose:
in response to determining the utilization factor, selecting a sampling frequency for a first codec from a plurality of sampling frequencies associated with the first codec, the sampling frequency being selected based on the utilization factor;
negotiating use of the value for sampling frequency with a first endpoint; and 
and the value for sampling frequency.
However, Doehla discloses:
in response to determining the utilization factor ([0107] e.g. when the available bandwidth of the channel is limited), selecting a sampling frequency for a first codec from a plurality of sampling frequencies associated with the first codec ([0107] e.g. sampling rate PSR of 12.8 kHz), the sampling frequency being selected based on the utilization factor ([0107] 12.8 kHz for low bit-rates when the available bandwidth of the channel is limited and 16 kHz for higher bit-rates when the channel conditions are better);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Poulin in view of Doehla to have selected sampling frequencies based on the utilization factor. One of ordinary skill in the art would have been motivated to do so to have different sampling rates for bit-rates dependent on the available bandwidth of the channel (Doehla, [0107]).
Poulin-Doehla do not explicitly disclose:
negotiating use of the value for sampling frequency with a first endpoint; and 
transcoding a media stream of a communication session between the first endpoint and the second endpoint according to the first codec and the value for sampling frequency.
However, Jung discloses:
negotiating use of the value for sampling frequency with a first endpoint ([0012] a sampling rate and a bit-rate to be used for a service in the voice codec supporting the plurality of sampling rates and bit-rates may be appropriately negotiated); and 
transcoding a media stream of a communication session between the first endpoint and the second endpoint according to the first codec and the value for sampling frequency ([0012] compression scheme of a counterpart terminal may be dynamically adjusted according to a taste of a recipient, voice content, and background noise [0009] compress the voice signal according to the received combination determination information, e.g. sampling rates/bit-rates).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Poulin-Doehla in view of Jung to have negotiated the use of the sampling rate of the codec and transcode a media stream between endpoints according to the negotiation. One of ordinary skill in the art would have been motivated to do so to achieve optimal call quality by using another sampling rate and dynamically adjust a compression scheme based on metrics (Jung, [0006] [0012]).
Regarding claim 2, Poulin-Doehla-Jung disclose:
The method of claim 1, as set forth above,
Poulin-Doehla do not explicitly disclose:
wherein selecting the value for sampling frequency comprises selecting a first sampling frequency and bit rate pair from a plurality of sampling frequency and bit rate pairs. 
However, Jung discloses:
wherein selecting the value for sampling frequency comprises selecting a first sampling frequency and bit rate pair from a plurality of sampling frequency and bit rate pairs ([0008] receiving combination determination information, e.g. by at least one combination of sampling rates determined based on the sampling information and bit-rates determined based on the bit-rate information [0046] types selected [0048] e.g. (0,0) (1,1) SEE TABLES 2-3).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Poulin-Doehla in view of Jung to have selected a sapling rate from a plurality of sampling rate and bit rate pairs. One of ordinary skill in the art would have been motivated to do so to achieve optimal call quality by using another sampling rate and 
Regarding claim 3 Poulin-Doehla-Jung disclose:
The method of claim 2, as set forth above,
Poulin discloses:
wherein selecting the first codec pair comprises:
comparing the utilization factor of the network component to a respective density value associated with each of the codec pairs ([0032] [0035] estimates of the impact that each codec has on various internal resources 208 of network component 304, e.g. look-up table that identifies impact on a given internal resource for each possible combination of codecs, e.g. a utilization percentage with respect to overall capacity for the given internal resources, wherein a capacity is equated to a density value, wherein the codec selector determines what codec pair to select by assessing the current utilization of the internal resources in relation to the maximum capacity of each respective internal resource); and 
after the comparing, selecting the first codec pair from the plurality of codec pairs in response to identifying a density value of the first codec pair to satisfy an operating constraint of the network component ([0036] codec selector 204 determines what resource to optimize based on any one of these factors, or a combination of the factors or a weighted combination of the factors, e.g. resource utilization, voice quality, video quality, least cost, etc.).
Poulin does not explicitly disclose:
wherein selecting the first sampling frequency and bit rate pair comprises:
comparing the utilization factor of the network component to a respective density value associated with each of the sampling frequency and bit rate pairs; and
the first sampling frequency and bit rate pair from the plurality of sampling frequency and bit rate pairs in response to identifying a density value of the first sampling frequency and bit rate pair to satisfy an operating constraint of the network component.
However, Jung discloses:
selecting a first sampling frequency and bit rate pair from a plurality of sampling frequency and bit rate pairs ([0008] receiving combination determination information, e.g. by at least one combination of sampling rates determined based on the sampling information and bit-rates determined based on the bit-rate information [0046] types selected [0048] e.g. (0,0) (1,1) SEE TABLES 2-3).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Poulin in view of Jung in order to compare the utilization factor of the network component to a respective density value associated with each of the sampling frequency and bit rate pairs for selecting the sampling frequency and bit rate pair to satisfy an operating constraint of the network component. One of ordinary skill in the art would have been motivated to do so to achieve optimal call quality by using another sampling rate and dynamically adjust a compression scheme based on metrics, and offer a plurality of sampling rates and bit-rates (Jung, [0006] [0012]).
Regarding claim 4, Poulin-Doehla-Jung disclose,
The method of claim 3, as set forth above,
Poulin discloses:
wherein the operating constraint of the network component includes a constraint for the utilization factor and a constraint for media quality ([0036] criteria for codec selection e.g. resource utilization, weighted resource utilization, voice quality, video quality, least cost, etc.).
Regarding claim 5, Poulin-Doehla-Jung disclose:

Poulin discloses:
wherein selecting the value comprises selecting a first codec pair from a plurality of codec pairs ([0052-0053] [FIG. 5] [0011] [0032] see items 510, 512 (prioritizing the codecs listed as available to each endpoint in order of impact on the selected internal resource), further (determine a codec pair from prioritized lists based at least in part on a utilization of the internal resource); the data may assume the form of a look-up table that identifies the impact on a given internal resource for each possible combination of codecs), wherein the plurality of codec pairs are stored in a lookup table ([0032] look-up table), further wherein each codec pair is associated with a density value and a media quality value ([0032] [0036] overall capacity for the given internal resource; criteria for codec selection e.g. resource utilization, weighted resource utilization, voice quality, video quality, least cost, etc.) 
Poulin does not explicitly disclose:
wherein selecting the value for sampling frequency comprises selecting a first sampling frequency and bit rate pair from a plurality of sampling frequency and bit rate pairs, wherein the plurality of sampling frequency and bit rate pairs are stored in a lookup table, further wherein each sampling frequency and bit rate pair is associated with a density value and a media quality value.
However, Jung discloses:
wherein selecting the value for sampling frequency comprises selecting a first sampling frequency and bit rate pair from a plurality of sampling frequency and bit rate pairs ([0008] receiving combination determination information, e.g. by at least one combination of sampling rates determined based on the sampling information and bit-rates determined based on the bit-rate information [0046] types selected [0048] e.g. (0,0) (1,1) SEE TABLES 2-3).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Poulin in view of Jung where each of the 
Regarding claim 6, Poulin-Doehla-Jung disclose:
The method of claim 5, as set forth above,
Poulin discloses:
selecting the first codec pair comprises:
parsing the lookup table in accordance with the utilization factor ([0032] [0035-0037] look-up table identifies the impact on a given internal resource for each possible combination of codecs, i.e. a utilization percentage with respect to overall capacity for given internal resource; wherein codec selector determines what codec pair to select by assessing the current utilization of the internal resources in relation to the maximum capacity of each respective internal resource, (e.g. based on the information in table 1, codec selector 204 will select the codec pair)); and 
identifying the first codec pair to satisfy a constraint for resource usage and a constraint for media quality ([0036] codec selector may identify more than one resource that it will attempt to optimize with codec selection, such as weighted contribution of each resource’s utilization, and additional criteria such as voice quality, video quality, and least cost, etc.). 
Poulin does not explicitly disclose:
selecting the first sampling frequency and bit rate pair comprises: 
identifying the first sampling frequency and bit rate pair to satisfy a constraint for resource usage and a constraint for media quality.
However, Jung discloses:
([0008] receiving combination determination information, e.g. by at least one combination of sampling rates determined based on the sampling information and bit-rates determined based on the bit-rate information [0046] types selected [0048] e.g. (0,0) (1,1) SEE TABLES 2-3).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Poulin in view of Jung to identify the first sampling frequency and bit rate pair to satisfy a constraint. One of ordinary skill in the art would have been motivated to do so to achieve optimal call quality by using another sampling rate and dynamically adjust a compression scheme based on metrics, and offer a plurality of sampling rates and bit-rates (Jung, [0006] [0012]).
Regarding claim 8, Poulin-Doehla-Jung disclose:
The method of claim 1, as set forth above,
Poulin discloses:
wherein negotiating use of the first codec comprises:
sending a session initiation protocol (SIP) message to the first endpoint ([0022] call made using SIP), the SIP message including session description protocol (SDP) information identifying the first codec ([0022] SIP INVITE containing SDP offer, e.g. negotiation of parameters for the call session such as a list of codecs available to the endpoint, with different impacts on the network component such as impact on DSP, bandwidth, hardware accelerator, memory, CPU, etc.).  
Poulin does not explicitly disclose:
wherein negotiating use of the value for sampling frequency comprises:
the value for sampling frequency, and a value for bit rate.
However, Jung discloses:
and the value for sampling frequency comprises:
the value for sampling frequency, and a value for bit rate ([0012] a sampling rate and a bit-rate to be used for a service in the voice codec supporting the plurality of sampling rates and bit-rates may be appropriately negotiated).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Poulin in view of Jung to have negotiated both a bit rate and a sampling frequency for a session. One of ordinary skill in the art would have been motivated to do so to achieve optimal call quality by using another sampling rate and dynamically adjust a compression scheme based on metrics (Jung, [0006] [0012]).
Regarding claim 9, Poulin-Doehla-Jung disclose:
The method of claim 1, as set forth above,
Poulin discloses:
wherein the first endpoint comprises a wireless communication device ([0060] [FIG. 6] [0063] computer system 600 such as endpoint including a transceiver 618 adapted to a couple a computer system 600 to a communication link (e.g. wired or wireless)).
Poulin does not explicitly disclose:
wherein the first codec comprises Enhanced Voice Services (EVS), 
However, Doehla discloses:
wherein the first codec comprises Enhanced Voice Services (EVS) ([0005] 3GPP EVS codec),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Poulin in view of Doehla to have utilized EVS codec. One of ordinary skill in the art would have been motivated to do so to for adaptive sampling rate and bit-rate which allows for a higher quality by selecting the optimal parameters depending on both the source and the channel condition (Doehla, [0004-0005]).

The method of claim 9, as set forth above,
Poulin discloses:
wherein the second endpoint comprises a landline telephone ([0019] endpoints 102.1 through 102.m may be, for example, analog or digital telephones), and wherein second codec comprises an item selected from a list consisting of: G.711 and G.729 ([0022] G.711, G.729).
Regarding claim 11, Poulin discloses:
A network component ([0025] [FIG. 2] NC 106 comprising codec selector 204, transceiver 202, processor 206), comprising:
a transceiver configured to receive a session invite from a first endpoint directed toward a second endpoint ([0060] [FIG. 6] [0063] [0022] computer system 600 such as network components including a transceiver 618 adapted to a couple a computer system 600 to a communication link (e.g. wired or wireless) SIP INVITE containing SDP offer, e.g. negotiation of parameters for the call session such as a list of codecs available to the endpoint, with different impacts on the network component such as impact on DSP, bandwidth, hardware accelerator, memory, CPU, etc.), the session invite identifying a first plurality of codecs available at the first endpoint and configured to transmit call set-up information including an identification of a first codec to the first endpoint and an identification of a second codec to the second endpoint ([0011] call invite from a first endpoint directed towards a second endpoint, the call invite identifying a first plurality of codecs available at the first endpoint … and transmitting call set-up information including an identification of the first codec to the first endpoint and an identification of the second codec to the second endpoint); 
a codec parameter selector configured to select a value for the first codec based on a utilization factor of the network component ([0052-0053] [FIG. 5] [0011] see items 510, 512 (prioritizing the codecs listed as available to each endpoint in order of impact on the selected internal resource, performed after step 504), further (determine a codec pair from prioritized lists based at least in part on a utilization of the internal resource), wherein a codec pair comprises a first codec from among the first plurality of codecs and a second codec from among a second plurality of codecs identified as available at the second endpoint) and configured to negotiate use of the first codec with the first endpoint and negotiate use of the second codec with the second endpoint ([0028] [0054-0055] [FIG. 5] transmit an indication of the selected codecs to each endpoint for acknowledgement of the codec selections; further see items 514, 518 (send call initiation request with indication of selected codec list for second endpoint and first endpoint for acceptance/acknowledgement), i.e. for acceptance or rejection, wherein accepting or rejecting a call initiation request comprising selected codecs for each of the endpoints is equated to negotiating the use of the first and second codecs with their respective endpoints); 
a transcoder configured to transcode a media stream of a communication session between the first endpoint and the second endpoint according to the first codec and the second codec ([0058] [FIG. 5] [0020] see item 522 (transcode call streams between the first and second endpoints); wherein transcoding may refer to a conversion between different transmission and/or coding types for a call, e.g. first codec and second codec in the codec pair); and 
one or more processors configured to execute the codec parameter selector and the transcoder ([0025] [FIG. 2] NC 106 comprising codec selector 204, transceiver 202, processor 206).  
Poulin does not explicitly disclose:
select a value for sampling frequency from a plurality of sampling frequencies for the first codec, wherein a selected sampling frequency is selected based on a utilization factor, and configured to negotiate use of the value for sampling frequency with the first endpoint, wherein the sampling frequency is associated with the first codec;
and the value for sampling frequency; 
However, Doehla discloses:
select a value for sampling frequency from a plurality of sampling frequencies for the first codec ([0107] e.g. sampling rate PSR of 12.8 kHz [0004-0005] e.g. from adaptive sampling rate and bit-rate, e.g. codec like 3GPP EVS), wherein a selected sampling frequency is selected based on a utilization factor ([0107] 12.8 kHz for low bit-rates when the available bandwidth of the channel is limited and 16 kHz for higher bit-rates when the channel conditions are better),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Poulin in view of Doehla to have selected sampling frequencies based on the utilization factor. One of ordinary skill in the art would have been motivated to do so to have different sampling rates for bit-rates dependent on the available bandwidth of the channel (Doehla, [0107]).
Poulin-Doehla do not explicitly disclose:
negotiate use of the value for sampling frequency with the first endpoint, wherein the sampling frequency is associated with the first codec;
transcode a media stream of a communication session between the first endpoint and the second endpoint according to the first codec and the value for sampling frequency;
However, Jung discloses:
negotiate use of the value for sampling frequency with the first endpoint ([0012] a sampling rate and a bit-rate to be used for a service in the voice codec supporting the plurality of sampling rates and bit-rates may be appropriately negotiated), wherein the sampling frequency is associated with the first codec ([0078-0079] determine at least one combination of sampling rate types and bit rate types, e.g. of EVS codec);
and the value for sampling frequency ([0012] compression scheme of a counterpart terminal may be dynamically adjusted according to a taste of a recipient, voice content, and background noise [0009] compress the voice signal according to the received combination determination information, e.g. sampling rates/bit-rates).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Poulin in view of Jung to have negotiated the use of the sampling rate of the codec and transcode a media stream between endpoints according to the negotiation. One of ordinary skill in the art would have been motivated to do so to achieve optimal call quality by using another sampling rate and dynamically adjust a compression scheme based on metrics (Jung, [0006] [0012]).
Regarding claim 12, Poulin-Doehla-Jung disclose:
The network component of claim 11, as set forth above,
Poulin discloses:
wherein the network component comprises a session border controller (SBC) ([0015] SBC).
Regarding claim 14, Poulin-Doehla-Jung disclose:
The network component of claim 11, as set forth above, further comprising:
Poulin discloses:
a memory storing a lookup table having a plurality of codec pairs ([0032] look-up table), wherein the codec parameter selector is further configured to: 
select a first codec pair from the plurality of codec pairs in response to identifying a density value of the first codec pair in response to the utilization factor and to satisfy an operating constraint of the network component ([0052-0053] [FIG. 5] [0011] [0032] [0036] see items 510, 512 (prioritizing the codecs listed as available to each endpoint in order of impact on the selected internal resource), further (determine a codec pair from prioritized lists based at least in part on a utilization of the internal resource); the data may assume the form of a look-up table that identifies the impact on a given internal resource for each possible combination of codecs; overall capacity for the given internal resource; criteria for codec selection e.g. resource utilization, weighted resource utilization, voice quality, video quality, least cost, etc.).  
Poulin does not explicitly disclose:
a memory storing a lookup table having a plurality of bit rate and sampling frequency pairs, wherein the codec parameter selector is further configured to: 
select a first sampling frequency and bit rate pair from the plurality of sampling frequency and bit rate pairs in response to identifying a density value of the first sampling22 Attorney Docket No. 47856.163US01frequency and bit rate pair in response to the utilization factor and to satisfy an operating constraint of the network component.
However, Doehla discloses:
select a first sampling frequency from the plurality of sampling frequency in response to the utilization factor ([0107] 12.8 kHz for low bit-rates when the available bandwidth of the channel is limited and 16 kHz for higher bit-rates when the channel conditions are better).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Poulin in view of Doehla to have selected sampling frequencies based on the utilization factor. One of ordinary skill in the art would have been motivated to do so to have different sampling rates for bit-rates dependent on the available bandwidth of the channel (Doehla, [0107]).
Poulin-Doehla do not explicitly disclose:
a memory storing a lookup table having a plurality of bit rate and sampling frequency pairs, wherein the codec parameter selector is further configured to: 
a first sampling frequency and bit rate pair from the plurality of sampling frequency and bit rate pairs in response to identifying a density value of the first sampling22 Attorney Docket No. 47856.163US01frequency and bit rate pair to satisfy an operating constraint of the network component.
However, Jung discloses:
wherein selecting the value for sampling frequency comprises selecting a first sampling frequency and bit rate pair from a plurality of sampling frequency and bit rate pairs ([0008] receiving combination determination information, e.g. by at least one combination of sampling rates determined based on the sampling information and bit-rates determined based on the bit-rate information [0046] types selected [0048] e.g. (0,0) (1,1) SEE TABLES 2-3).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Poulin-Doehla in view of Jung in order to compare the utilization factor of the network component to a respective density value associated with each of the sampling frequency and bit rate pairs for selecting the sampling frequency and bit rate pair to satisfy an operating constraint of the network component. One of ordinary skill in the art would have been motivated to do so to achieve optimal call quality by using another sampling rate and dynamically adjust a compression scheme based on metrics, and offer a plurality of sampling rates and bit-rates (Jung, [0006] [0012]).
Regarding claim 15, Poulin-Doehla-Jung disclose:
The network component of claim 11, as set forth above, wherein:
Poulin discloses:
the utilization factor comprises an indication of utilization of at least one item selected from a list consisting of: a digital signal processor (DSP) resource of the network component and a memory resource of the network component ([0017] [0022] identify the internal resource, e.g. DSP or other resource, with the highest current utilization; e.g. impacts on network components resources such as DSP, bandwidth, hardware accelerator, memory, CPU, etc.).
Regarding claim 16, it does not further define nor teach over the limitations of claim 1, therefore, claim 16 is rejected for at least the same reasons set forth above as in claim 1.
Regarding claims 17-19, they do not further define nor teach over the limitations of claims 2-4, therefore, claims 17-19 are rejected for at least the same reasons set forth above as in claims 2-4.
Regarding claim 20, it does not further define nor teach over the limitations of claim 8, therefore, claim 20 is rejected for at least the same reasons set forth above as in claim 8.
Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulin-Doehla-Jung in view of SUN et al. (US-20170214790-A1) hereinafter Sun.
Regarding claim 7, Poulin-Doehla-Jung disclose:
The method of claim 1, as set forth above, wherein the method is performed by an item selected from a list consisting of:
Poulin discloses:
a session border controller (SBC) ([0015] SBC); 
a media gateway (MG) and media gateway controller (MGC) ([0015] MG and MGC); and 
Poulin does not explicitly disclose:
a media resource function processor (MRFP) and media resource function controller (MRFC).  
However, Sun discloses:
a media resource function processor (MRFP) and media resource function controller (MRFC) ([0044] MRFC passes information to setup the voice call, e.g. to confirm the codec selection, and an RTP connection is established to the MRFP).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Poulin in view of Sun to utilize an MRFP and 
Regarding claim 13, Poulin-Doehla-Jung disclose:
The network component of claim 11, as set forth above,
Poulin-Doehla-Jung do not explicitly disclose:
wherein the network component comprises a media resource function processor (MRFP) and a media resource function controller (MRFC). 
However, Sun discloses:
wherein the network component comprises a media resource function processor (MRFP) and a media resource function controller (MRFC) ([0044] MRFC passes information to setup the voice call, e.g. to confirm the codec selection, and an RTP connection is established to the MRFP).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Poulin-Doehla-Jung in view of Sun to utilize an MRFP and MRFC to perform the codec negotiation process. One of ordinary skill in the art would have been motivated to do so to utilize an MRFP and MRFC to control an MRFP to mix, source, or process media streams, alongside managing access rights to shared resources (Sun, [0031]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi et al. (US-20200045587-A1) UE AND DEVICES FOR CODEC RATE ADAPTATION;
Yuenyongsgool et al. (US-20140270253-A1) FLEXIBLE CLOCKING FOR AUDIO SAMPLE RATE CONVERTER IN A USB SYSTEM;
Li et al. (US-9876838-B2) DYNAMIC CODEC NEGOTIATION;
SUNG et al. (US-20190027156-A1) SIGNAL PROCESSING METHODS AND APPARATUSES FOR ENHANCING SOUND QUALITY;
Yarlagadda et al. (US-20060256810-A1) DYNAMICALLY SELECTING CODECS FOR MANAGING AN AUDIO MESSAGE;
Poulin (US-20130156119-A1) METHODS, SYSTEMS, AND COMPUTER READABLE MEDIA FOR SELECTING A CODEC PAIR BASED ON NETWORK CONDITIONS;
Mundra et al. (US-20040032860-A1) QUALITY OF VOICE CALLS THROUGH VOICE OVER IP GATEWAYS;
Riley et al. (US-20050073997-A1) PCMM APPLICATION MANAGER;
Wang et al. (US-7583658-B1) SIGNAL PROCESSING ALLOCATION USING CREDIT PREDICITON;
Lawn (US-20130232273-A1) SIP MEDIA RETRY;
Tsoutsaios (US-20150071297-A1) METHOD OF CONTROLLING A CODEC NEGOTIATION OF A GATEWAY, A COMPUTER PROGRAM PRODUCT FOR EXECUTING THE METHOD, AND A COMMUNICATION SYSTEM FOR CONTROLLING THE CODEC NEGOTIATION;
Dunne et al. (US-20150117232-A1) CODEC SELECTION AND USAGE FOR IMPROVED VOIP CALL QUALITY;
Karapantelakis et al. (US-20190109884-A1) CONTROL OF MEDIA TRANSCODING DURING A MEDIA SESSION;
VoiceAge, The new codec for Enhanced Voice Services (EVS), successor of the current mobile HD voice codec AMR-WB, was standardized by the 3rd Generation Partnership Project (3GPP) in September 2014. The EVS codec addresses 3GPP’s needs for cutting-edge technology enabling operation of 3GPP mobile communication systems in the most competitive means in terms of communication quality and efficiency, http://www.voiceage.com/EVS.html, NPL, (13 July 2015);
Järvinen, K., Enhanced Voice Services Codec for LTE, 3GPP, https://www.3gpp.org/news-events/1639-evs_news, NPL (8 November 2014);
Bruhn, S., AB, E., Eksler, V., VoiceAge Corp., Fuchs, G., IIS, F., Gibbs, J., Huawei Tech. Co. Ltd, Codec for Enhanced Voice Services (EVS) - The New 3GPP Codec for Communication, Workshop at the 140th AES Convention 2016, http://www.aes.org/technical/documentDownloads.cfm?docID=548, NPL (15 May 2016);
M. Dietz et al., "Overview of the EVS codec architecture," 2015 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), Brisbane, QLD, 2015, pp. 5698-5702. doi: 10.1109/ICASSP.2015.7179063 https://ieeexplore.ieee.org/document/7179063;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453